Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20200014928 A1-Hsiang.
Regarding claim 1, Hsiang discloses a method for video decoding in a decoder (Fig. 9), comprising:
receiving, by a processor, coded information of a current coding tree unit (CTU) from a coded video bitstream ([0092], wherein receiving a bitstream that includes t0-be-decoded data for a clock of pixels of an image as a current block to be decoded. The bitstream also includes partitioning indicators);
determining, by the processor, a context model for a split flag associated with a current block within the current CTU at least partially based on split information of a corresponding block in a reference CTU for the current CTU ([0087], selecting context model; [0093], selecting a context model for a partitioning indicator (split flag) of the current block based on a neighboring block (reference). [0092] discloses block of pixels may be a CU or a CTU);
determining, by the processor, the split flag based on the context model ([0009], wherein the partitioning indicator (split flag) is coded by using the context model. If the flag is coded, then it was determined to be used); and
 decoding, by the processor, the current block based on the split flag that is determined based on the context model ([0094], discloses decoding the current block by using the partition indicator (split flag)).
Regarding claim 2, Hsaing discloses the method of claim 1, wherein the split flag comprises at least one of: a block split flag indicating whether the current block is further split; a quad tree (QT) split flag indicating whether a QT split is used; a split direction flag indicating a split direction for a non QT split; and a split type flag indicating one of a binary tree (BT) split or a ternary tree (TT) split ([0094]).
Regarding claim 3, Hsaing discloses the method of claim 1, further comprising at least one of: determining, by the processor, a first reference CTU that is a spatial neighbor of the current CTU as the reference CTU; determining, by the processor, a second reference CTU with a split structure stored in a history buffer as the reference CTU; determining, by the processor, a third reference CTU in a different picture from the current CTU as the reference CTU; and determining, by the processor and based on information in a high level header, a fourth reference CTU as the reference CTU (Fig 1, [0029], wherein the neighboring blocks may include blocks that are coded prior to the current block).
Regarding claim 4, Hsaing discloses the method of claim 1, wherein a relative position of a top left corner of the current block with reference to a top left corner of the current CTU is the same as a relative position of a top left corner of the corresponding block with reference to a top left comer of the reference CTU (Fig 1, element 105).
Regarding claim 5, Hsaing discloses the method of claim 1, further selecting, by the processor, the context model from a first set of context models in response to the split information of the corresponding block indicating further splitting of the corresponding block ([0087], selecting context model); and selecting, by the processor, the context model from a second set of context models in response to the split information of the corresponding block indicating no further splitting of the corresponding block ([0087], selecting context model).
Regarding claim 6, Hsiang discloses the method of claim 1, further comprising: selecting, by the processor, the context model with a largest possibility for further splitting the current block in response to the split information of the corresponding block indicating further splitting of the corresponding block ([0071], wherein providing context model based on probabilities specific to the type of syntax element being coded; [0087], selecting context model; [0093], selecting a context model, largest possibility)
Regarding claim 8, Hsiang discloses the method of claim 1, further comprising: determining, by the processor, the split information of the corresponding block based on a two levels quad tree split structure with a first bit indicting QT splitting information of the reference CTU ([0036], two split types) and four other bits respectively indicating splitting information of four sub blocks of the reference CTU 
Regarding claim 9, Hsiang discloses the method of claim 1, further comprising: determining, by the processor, the context model for the split flag based on a slice type of the current CTU ([0004], slice).
Regarding claim 10, Hsiang discloses the method of claim 1, further comprising: determining, by the processor, the context model for the split flag based on the reference CTU in response to a split depth of the current CTU is below a threshold([0087], selecting context model; [0093]).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11, wherein a processing circuitry ([0059]).
Regarding claim 12, analyses are analogous to those presented for claim 2 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 3 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 5 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 6 and are applicable for claim 16.
Regarding claim 18, analyses are analogous to those presented for claim 8 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 9 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200014928 A1-Hsiang, in view of US 20180109812 A1-Tsai et al (hereinafter referred to as “Tsai”).
Regarding claim 7, Hsiang discloses the method of claim 1 ( see claim 1), 
Hsiang fail to disclose disabling, by the processor, a usage of the split information of the corresponding block in the determination of the context model in response to a partition depth being deeper than a threshold.
However, in the same field of endeavor, Tsai discloses disabling, by the processor, a usage of the split information of the corresponding block in the determination of the context model in response to a partition depth being deeper than a threshold ([0084], wherein no further splitting syntax is indicated (disabled) because the block partition is terminated in response to a partition depth being deeper than a power of 2 (threshold).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hsiang to disclose disabling, by the processor, a usage of the split information of the corresponding block in the determination of the context model in response to a partition depth being deeper than a threshold as taught by Tsai, to improve the execution speed and efficiency of decoder-side motion vector refinement techniques ([0008], Tsai).
Regarding claim 17, analyses are analogous to those presented for claim 7 and are applicable for claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487